PER CURIAM:*
IT IS ORDERED that Appellee’s motion for summary reversal is GRANTED.
*359IT IS FURTHER ORDERED that Appellee’s motion to remand case to the U.S. District Court with directions to vacate the injunction that is the subject of the appeal is GRANTED.
IT IS FURTHER ORDERED that the Appellants’ motion to vacate injunction on the merits and vacate injunction orders on the merits is DENIED.
IT IS FURTHER ORDERED that Appellants’ motion for costs against Appellee is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *359the limited circumstances set forth in 5th Cir. R. 47.5.4.